DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Upon entering the Supplemental Amendment filed on 05/20/2022, claims 1-3, and 10 have been amended.  Claims 1-2 and 8-9 are cancelled.  Claims 3-7, and 10 are pending in the instant application, and are under examination on the merits.

Response to Amendment
The Amendments by Applicants’ representative Mr. Thomas G. Wiseman filed on 05/20/2022 have been entered. 

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant cancels the rejected claims 1-2, and amends claim 10 to depend on claim 3.  The rejection is moot.

Rejection of claims under Obviousness-type Double Patenting
Applicant cancels all the rejected claims 1-2, and amends claim 10 to depend on claim 3.  The rejection is moot.

Claim objection
 
Applicant cancels all the rejected claims 1-2, and amends claim 10 to depend on claim 3.  The objection of claims 3-7 and 10 for depending rejected claim 1 is moot.

Conclusions
Claims 3-7, and 10 are allowed.
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731